Hon. L. A. Woods               Opinion wo. V-872-
                                                .~,
State Superintendent
Department of Education        Re: Procedure to annexpor-
Au&n,   Texas                      tion op spciilg Lake-
                                   Par+ Distriot to'Texar-
                                   kana I.S.D.,'Feconsi+
                                   eringAttotiey General
                                   opinion Ho. o-3823
~DearSir:                          dated August 7, &9&l.     t
          You have referred this office to Attorney Gen-
era1 Opinion Woo,O-3823 rendered by a prior administra-
tion and holding that ,TexarkanaIndependent School-Dis-
trict may annex any part or the whole of a contiguous
common distriot (Spring Lake Park Comaon District) by
complying with the prooedure.set outsin its ape&al law;
designated as Section l-a in.Chkpter'.~9,.Se~~~~ll.no. /
297 .'SpecialLaws of the *39th Legislature, 1st C-S.,
1926.        ‘L .,
             .^
            Seotion l-a provides as +ollows:
          "Whenever a zaajorityof the lnhabi-
     taiits;.,qualified
                      to-vote fop metibersof the
     Legfslature~of any t&ritobyadjbiiiin& the
     limits of the TexarkanaIndependbnt Sohool
     Dlstriot, shall desire such tez%itory to be
     added to and become a part of mid indepen-
     dent school district, and a majority of such,
     qualified voters sign a petition to that ef-
     Sect, any three of such qualified voters may
     file with the board of trustees of said inde-
     pendent school distriat the said petition,
     making affidavit of the facts set forth in
     said petition, fully describing by metes and
     bounds the territory proposed to be annexed,
     and showing Its location with reference to
     the existing territory of the Texarkana In-
     dependent School District; provided, that
     said territory proposed to be added must be
     contiguous to one line of said independent
     school district. And upon filing of said
     petition, affidavits and descriptions, with
                                                            -    .




Hon, L, A, Woods, page 2   (V-872)


     the president of the board of trustees,
     it shall be his duty to submit the ssme
     to the board, and, if upon investigation
     by the board it is found that the propos-
     ed addition is necessary and practicable,
     the said board of trustees, by resolution
     duly entered upouits minutes, may .receive
     such proposed territory as an addition to,
     end as becoming a part of the colp~orate
     limits of the said Texsrkana Independent
     School District;. After the passage fnd
     adoption of such resolution, the terri-
     tory so.received shall be a part of the
     Texarkana 'IndependentSchool District;
     and the.inhabit$nts thereof shall thence-
     forth be entitled to all the,~~rightsand
     privileges as other citizens and inhabi-
     tants of,the said indeoendent schooldis-
     trict: The 'wlioie.or'*& uortion‘&     anY
     cont.ixuouscommon school district.vwhether
     bondedor   not'.mav bemexed'to    the-Texar- ' '.'
     kana:Independent.Sohool Districtin the '
     manner herein oresdribed. o .." (FderG-~,,' ~' _~'
     scoring ours.~) .r '                            *::
                                                     ,.:;
          In Opiuion No, 0-38~23,evident1 no:consider&
tion was givento
               . Section"2 of Artidle 27ci' e snd Section
1 of Article,.27@f, V,C.S., enacted by the-'&l& Legisla-
ture, 1st C+.; Abts-192q0 ~Yourequestthatwe      review
that opinion-in the light of such statutesgnd-@vise
whether its'holdin&is'correct.
          .
        ~'T'
          Thb 'two'1929 Aots, shove referred to; ~are~-how
in effectand must be coristruedtogether, CountySchool"
Trustees .of Orawe County v,~Dist;'Trustees~~bf~Piairie
View CoSoDo,'~137 Te$,a~c
                       125, /153 SOW&d 434 1,:('194.1]f.:Board
of School Trustees of You& ;;&y      v. Bullock C.S,ms
S,W,2d 530 (Texa Coma;-App.1               ! ./
                                 )P                   ..~
         c Without repeatin all of the terms &the    above
.designated sectionsof thy iii
                             1929 Acts,'provi.sionis-made
therelnthat 'in each coui+ty,of.thisState the:county-
board of trustees &iall.havg the authority, when duly pe-
titioned.& provided in said Acts, to deta&'from; and
annex to, any:.schooldistriqt'territory contigu6us to the
common boundary line of the two dis~tricts;provided the
board of trusteesof the district &which     the'annexa-
tion is to.be,~made,:~approves-,by
                                m$jority vote,theproposed
transfer:ofterritory; 'Thei:Adtsprescribe further'proce-
     Hon. L, A. Vioods;page .-3 '(v-872)
             :

 ‘ ~'dure,if:more than tenpercent   of the district is in-
   .volved,-and speoific,ally-providethat "no schooS dis-
    trict shall b&reduced $6'ep area .of.less ~tharinine
    square mi1es.v                    .. .
                        .~ ,,                           _.
               ,The-repealingclause of the 1929 Acts, Chap-
    ter ‘47; Section 3+ reads in part as follows,:
     ,..
               "All lawtiand parts af laws, Gtirieral
          arid~S~ecial,'in'o~nfli,ct
                                   h&reijithare'here-
          by repealedi . .v'~.                    _ .'

                                                  a repeal of
                                     to; or in~olisistentwith, ,

L.
                                           discuss whet&r
                         themin (providing for automat&z ei;
                           of city oontrolled.sohool districts
                           was repealed by the 1929 .A&% above
                            it has been held InCit   of Beau;
 .:'mont'Ind. School Dist. v. Broadus; 182 &W. --5mKz.
                                                 2d 0
 ;~.,Civ. App: 19l$+;error ref.).t&t article 2804 haspnot
     been-repealed, e&pressly.nor,by
   '1929 Abts, for the.reasonthat&
    .o~f-the,,.
            laws relating to
 : ~:distr%cts,andothersehool-,districts.in the county shows
     a manifest intention ,on%he~part of the-law-making body
     to provide-for two separate'classSfications of districts,
     nsmel~, a district locatdd~withina inuAicipal.ity,over
~“
 ..  which.the qitg has ass)uu@ control; andadistrlct   over
     which a City has no control. Opinion'~-3823 properly
,:,holda'that~Artiole 2806 is'notapplidable to Texarkana
     Independ~t~~School'b~kittict.

            "The ~egisl&X've historycoiicerning the TeXar-
 : kana Independent'SohoolDistrictshows'that it is not a
   munioipaIIy controlled sohodl district. '-Itis.an inde-
   pendent scihool~distriatcreated~~bgBpecial'law;divorc-
           city cdjitrolin 1920. Chap. 31, S.B. 9, Acts
        Legislature, 3rd C.S., 1920, as.amended'by-Chap-;-.
            297;~SDec. Laws of 39th Leg., 1st C.S., 1926;
   A.G. :OpinionNo. 0-3823;.V-650. We find no like ,legis-
   lative history which would operate~to save from the re-
   pealing &feats of ths 1929 Acts, school district.8like
   Texarkanacreated bye special law and which do not fall
   within the classification of.a municipally controlled
   school digtr1c.t.
                                                                -      .




         Han, L, A. Woods, page 4   (V-872).

                   It is our opinion, therefore, that to the ex-~
         tent that the annexation provisions found in Section lo+
         of S.B. 297 (the s ecial law applicable to the Texarw
         Independent SchoolP are repugnrat to, or inconsistent
         with, the Acts .of 1929 (Section 2 of Article 27&e md
         Section 1 of Article 27&f) they have been repealed by
         the Section 3 of the.1929 Acts,  above quoted.
                   Section l-a of S.B.-297 provides that the pe-
         titlon for annexation of'contiguous territory to the
         district~.shallbe filed with the board of trustees of
         the Texarkana district, ,,andthat such.board by resolu-
         tion may receive such territory. The subsequent 1929'
         Acts provide that such a petition for detachment and an-
         nexation of territory to a contiguous district shallbe
         submitted with the county board of trustees, and (the
    .    other procedure of the Acts being complied with) the
         county board may pass an order transferring said terri-~
         tory. Construing the Acts of 1929 together, asthey must
         be Qen common and independent districts are involved,
         they contain the express prohibition that "no school
        -‘districtshall be~reduced to.an area of lessthan nine
         square miles.". Thus,.the,oounty school board has au-
         .thority~&der~Section 1~of Article 27wf, and Section.2
         of Artiole 27428 to detach snd'annex portions of~,school 5
         districts in accordance with the procedure ,thereof,but
      _,,they ~wouldhave no authority~thereunder to annex or de-
    ,i~
         tach an entire ac,tiveschool'distri6t..Weiriert  I.S.D. v.
         Ellis, $? S.W.2d 374 (Tex;~'Civ.Ap& 1932) * &g&nbothsm
         v. County School  Trustees,.220 S.W.2d,213. ITsx. C,iv.App.
                        /I :
         1949).
                    Clearly, therefore, the authority~grsnted~:Coun-
         .ty School boards,and~the procedure prescribed in the1925
         Acts herein considered confli&~$with and supersedes the
         authority granted Texarkana board of trusteesand the
         procedure prescribed in Section l-a of Senate Bill 297,~~
         insofar as the power and procedure for,annexatlon of a
         part orportion of .the contiguous common school district
         may be involved, Tothis extent, Sectiqn l-a is repeal-
         ed by @he subsequent 1929 Acts.
                    .Thes~e1929 Acts~,however, d6 not oonflict.with
i         the authority granted the Texarksna board.in~s'uohSectiti
          1-a stopannex'the whole of splycontiguous con+n'district
         <underthe procedure and in the manner therein prescribed.
          The Springlake Park district not being dormant so as to.
          be subject to the provisions of Article 27&&e&    V.C.S.;,
    .A    or Article VIII of S.B. 116, slst'Legislature, those
          laws could not beapplicable to conflict with the author-
          ity granted the Texarkana Board in Section l-a to annex
j

I
i
                                                                    659
,Hon* L. A. Woods, page 5           (V-872)



the whole of that contiguous common school district.
Article 2806, authorizing oonsolidation of school dis-
tricts by an election prooedure therein provided, does
not contain a repealing clause. Article 2806.-t   be-
ing repugnant to the provisions of Section Al-a,it is
merely cumulative.
           Accordingly, Opinion po. O-3823, dated August
7,   X9,!&is fnodifiedby the holding of this opinion; To
 the extent, also, that A. G. Opinion.V-650 follows and
 relies on the holding in Opinioh
                                , o-3823, it is modified
-by this opinion.


             The authority granted the board of trus-
      -.&es of Texarkana Independent District'~and
       the procedure prescribed in Section l-a of'
       S.B. 297,~Special Laws of ,39th Legislature,
       1st called sessipq, 1926,    to ,annexa portion
       of a contiguous oommon school'distriot, be-
           iln&nflict with Section 2 of Article /
       r;&e and Section 1 of Article 27&f (Acts
     "'of 19   ); have'beeqlrepealed by-Sectioni3,
       GhaP*      AcQtB.1929. Atlnexatiozl     of a por-
       tion of contiguouS Springlake'~Pz&kCommon
       Sohool.Distri+ ho~~T~+kanaDistrict may
       be aocomplished-'tbroughthe county board of
       trustees ina-ccordanoe with and subject to
       the.-provisio&iofSection 2 oP~A~ti@l6              27.&e
       .&dSection l~.ofArticle 2'(&f;V.C%3. .AtV
       tomiey;General Gpin+ons-100s..    9-3823   and Vi-
       650 hire-~aocoi.di~ly~~modif~~d’~~ere)lgI,  - ;.':i,:.-i.
                             ', :     .'.
                                            :. ~y;,;,.ve&   tmk&




 ATTpRNEY GENERAL
                                               Chester E. Ollison
 GEO:bh:gr:mw                                           Assistant